Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim should be amended “Lewis acids”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, and 14, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Auzerais et al. (US 2018/0298271 A1) (“Auzerais” herein)


Auzerais discloses a method of hydraulic fracturing comprising formulating a hydraulic fracturing fluid comprising;
 	a liquid solvent, 
 	at least one surfactant, 
a liquid phase proppant-forming compound,
 at least one curing agent;
	injecting the hydraulic fracturing fluid into a wellbore; a product of agglomerated beads is generated from a liquid system in-situ under down hole conditions; and wherein product of agglomerated beads forms pillars in a two-dimensional structure capable of maintaining conductive fractures in a downhole environment. [0024; 0033- 0035; 0039- 0041; 0058; 0067]
	
Claim 2
Auzerais discloses the method of claim 1, wherein the liquid solvent is selected from the group consisting of water, seawater, brine containing monovalent, divalent, and multivalent salts, ethanol, propanol, and- butanol, or combinations thereof. [0036]

Claim 3
Auzerais discloses the method of claim 1, wherein the surfactant is selected from the group consisting of anionic surfactants, cationic surfactants, nonionic surfactants, amphoteric surfactants and combinations thereof. [0071-0073]

Claim 4
Auzerais discloses the method of claim 1, wherein the liquid phase proppant-forming compound is selected from the group consisting of aliphatic epoxides, anhydrides, glycidyl amine epoxide, cycloaliphatic epoxides, epoxy functional resins, polyurethane resins, phenol-formaldehyde resin, bis-phenol A diglycidyl ether, poly glycidyl ethers, acrylic resin, glycidyl ethers, bis-phenol F diglycidyl ethernovalac resins, and combinations thereof. [0058]

Claim 5
Auzerais discloses the method of claim 1, wherein the curing agent is selected from the group consisting of isophorone diamine, boron tri-fluoride derivatives, imidazolines, mercaptans, hydrazides, polyamides, functional resins, mono ethanol amine, benzyl dimethylamine, lewis acids, tertiary amines, cycloaliphatic amines, amidoamines, aliphatic amines, aromatic amines, isophorone, imidazoles, sulfide, amides and their derivatives. [0067]

Claim 6
Auzerais discloses the method of claim 1, further comprising a pH control agent.  [0019; 0062]

Claims 8-9
Auzerais discloses the method of claim 1, further comprising a viscosity modifier.
 wherein the viscosity modifier is selected from the group consisting of nanoparticles and water-soluble polymers. [0026; 0040] 

Claims 10-11
Auzerais discloses the method of claim 1, further comprising a strength enhancing additive, wherein the strength enhancing additive is selected from the group consisting of silicon particles, graphene particles, carbon black, ceramic particles, and combination thereof. [0026; 0028; 0078]

Claim 14
Auzerais discloses the method of claim 1, wherein the liquid phase proppant-forming compound forms individual solid beads. [0035-0040]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Auzerais,  as applied to claims 1 and  6 above, and further in view of Zhu et al. (US 2016/0281454 A1) (“Zhou” herein).

Claim 7
Auzerais discloses the method of claim 6.  Auzerais however does not explicitly discloses wherein the pH control agent is selected from the group consisting of mineral acids, fluoroboric acid, sulfonic acids, carboxylic acids and combinations thereof.
	Zhu teaches the above limitation (See paragraph 0059 →Zhu teaches this limitation in that pH modifiers may include acids such as strong mineral acids, such as hydrochloric acid or sulfuric acid, and organic acids, such as citric acid, lactic acid, malic acid, acetic acid, and formic acid. In some embodiments, the pH modifier may be an acid precursor that hydrolyzes to produce an active acid including hydrolyzable esters of a carboxylic acid and an alcohol, including esters of C1 to C6 carboxylic acid and a C1 to C30 alcohol. In some embodiments, the pH modifier may be a Lewis acid, including 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the pH modifier of the method of Auzerais, with the above limitation, as taught by Zhu, in order to accelerate the hydrolysis of degradable materials through the addition of pH modifiers or pH modifier precursors. [0057]

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed on 03/10/2021, with respect the objection to the specification have been fully considered and are persuasive.  The objection to the title and abstract have been withdrawn. 
Applicant’s arguments, filed on 03/10/2021, with respect the objection to the claim 1 has been fully considered and are persuasive.  The objection to the claim has been withdrawn. 

Applicant’s arguments, filed on 03/10/2021, with respect to Claims 1-11 and 14  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,752,829have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to Claims 1-2, 4-5 and 10-11 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen (US 2006/0157243 A1) and Claims 1-5 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen (US 2016/0053160 A1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/01/2021